CASTILLE, Justice,
concurring and dissenting.
The majority holds that appellant’s workmen’s compensation benefits should not have been modified because the modification was based upon improper hearsay testimony of the employer’s job placement specialist. I concur with the majority’s conclusion that hearsay testimony concerning job availability cannot normally be a basis to modify benefits if properly objected to. I nevertheless dissent here because the employer’s job placement specialist’s testimony does not pertain to the issue of job availability but rather pertains to appellant’s good faith in pursuing a position, which he himself admits he did not do. Accordingly, I must respectfully dissent.
As the majority recognizes, Kachinski v. Workmen’s Compensation Appeal Board (Vepco Construction Co.), 516 Pa. 240, 532 A.2d 374 (1987) requires an employer seeking to modify or suspend an employee’s benefits to produce evidence of a referral (or referrals) to a then available job which fits the occupational category for which the claimant has received medical clearance. Id. at 252, 532 A.2d at 380. The employer may accomplish this by introducing medical evidence describing the claimant’s capabilities and by admitting vocational evidence classifying the job along with the basic description of the job referral. Id. at 251, 532 A.2d at 379.
Here, the referee found the job placement specialist to be credible. The job placement specialist testified that she undertook job development efforts after familiarizing herself with appellant’s medical and vocational capabilities. In that regard, the job placement specialist testified that she visited Trap Rock where she observed and discussed the physical demands of the position to which appellant was referred. The job placement specialist also determined that the Trap Rock position was available. Based on this information, the job placement specialist concluded that the Trap Rock position was within appellant’s medical restriction guidelines and that he was capable of performing the duties required by the position. Thus, the job placement specialist mailed appellant notice of the Trap Rock position on August 1, 1989.
Clearly, that portion of the job placement specialist’s testimony based upon her personal observations during her visit to Trap Rock was not hearsay. Moreover, to the extent the job placement specialist's testimony contained hearsay, i.e., Trap Rock’s description of the characteristics of the position and the availability, that information is the type of information reasonably relied upon by the job placement specialist in forming her opinion on whether to refer that position to appellant. See Acme Markets, Inc. v. Workmen’s Compensation Appeal Board (Pilvalis), 142 Pa. Commw. 400, 409 n. 3, 597 A.2d 294, 298 n. 3 (1991) (job placement specialist can testify about duties of available positions and may offer hearsay evidence if that type of evidence is relied upon by the job placement specialist in forming an opinion on the subject). Therefore, I find that sufficient competent evidence existed to support the referee’s finding of fact that the Trap Rock position was available on August 1, 1989, and that it was within Joyce’s approved occupational classification.
Since I believe that sufficient competent evidence existed to support the referee’s finding as to job availability, the employer would be entitled to a modification of appellant’s benefits unless appellant is able to demonstrate that he had in good faith fol*861lowed through on the job referrals. See Kachinski, supra. In finding of fact number 5, the referee stated that:
The claimant failed to make a good faith effort to obtain this available work. By the claimant’s own admission he did not due [sic] that which is necessary to secure a job.
Clearly, the testimony cited by the majority in which the employer’s job placement specialist testified that Trap Rock told her that appellant did not apply for the referred position concerns appellant’s lack of good faith effort in pursuing the Trap Rock position. However, since that portion of the employer’s job placement specialist’s testimony cited by the majority is hearsay which appellant properly objected to, it could not be used by the referee to support that finding.
Nevertheless, I believe sufficient competent evidence existed in the record to support the referee’s bad faith finding. Here, appellant testified that he received the job placement specialist’s letter referring him to the Flat Rock position on August 7, 1989. Appellant also testified that the letter informed him to contact Bob Root at Trap Rock and for appellant to call the job placement specialist if he needed assistance in following-up on the position. Despite this letter, appellant waited three days before he began pursuing the Trap Rock position. Appellant also conceded that when he did make the call, he spoke with someone other than Mr. Root, a person who appellant only identified as “Tony.” Appellant further conceded that he never sought to follow-up with Mr. Root after his belated phone call. Moreover, appellant admitted that he assumed it would be necessary to do more than he did if he hoped to find a job when he graduated with his two year college associate degree. Based on all of the above, the referee had sufficient competent evidence to support a finding that appellant did not exercise good faith in pursuing the Trap Rock position to which he was referred. See Republic Seafood, Inc. v. Workmen’s Compensation Appeal Board (Bundy), 156 Pa. Commw. 39, 628 A.2d 464 (1993) (workmen’s compensation claimant’s failure to apply even for one of the referred positions did not constitute good faith so as to preclude modification of benefits).
Accordingly, while I agree that hearsay evidence which is properly objected to cannot solely support a referee’s finding, I believe that the non-hearsay evidence presented here was sufficient to support the referee’s finding that the Trap Rock position was available as of August 1, 1989, and that appellant did not make a good faith effort in obtaining that position. Therefore, I must respectfully dissent from the majority’s reversal of the Commonwealth Court’s affir-mance of the modification of appellant’s workmen’s compensation benefits by the Workmen’s Compensation Appeal Board.